Having been brought to trial in the superior court of San Diego County upon an information charging him with murder, the defendant was found guilty of murder in the first degree, and the penalty of death was imposed upon him by judgment rendered September 1, 1908. He took his appeal from this judgment on November 19, 1908. The record on appeal was not filed in this court until October 6, 1910. No brief has been presented on behalf of appellant, nor have counsel appeared to orally argue his appeal. In the absence of such appearance, the cause was continued until the calling of the calendar at Los Angeles in April last, and was then ordered submitted.
In ordinary cases an appeal which is not supported by oral or written argument will be given little or no attention by this court. But where the judgment appealed from condemns a human being to death, we have always made it a practice to search the record to ascertain whether prejudicial error has been committed, even though no effort to point out any such error has been made.
The evidence is not brought up by means of a bill of exceptions or otherwise. The transcript consists simply of a copy of the judgment-roll, (Pen. Code, sec. 1207.) A thorough scrutiny of the papers included in such roll has satisfied us that the proceedings against the defendant, in so far as they appear in the transcript, were regularly had in accordance with the requirements of law. The information is in proper form, and charges the offense of murder. The minutes show that the various steps leading up to the verdict of the jury were duly followed. The judgment was rendered as *Page 785 
provided by our statutes. All of the instructions requested by the defendant were given, with the exception of one which the court rightly modified by striking out an incorrect and misleading clause, and one, the substance of which was contained in the charge given by the court of its own motion. This charge, as a whole, defined with clearness and accuracy the propositions of law necessary for the guidance of the jury, and contained nothing which we can regard as error affecting the substantial rights of the appellant. We see no ground which would justify us in overturning the verdict and the judgment rendered thereon.
The judgment is affirmed.
Angellotti, J., Shaw, J., Melvin, J., Lorigan, J., and Henshaw, J., concurred.